PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/906,722
Filing Date: 19 Jun 2020
Appellant(s): Kalu et al.



__________________
Daniel R. Peterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 8-12 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(A) “However, Zhang’s ‘regions of interest’ (ROIs) are different than Appellant’s claimed ROIs….Zhang is silent as to several of these aspects of claim 1, including the use of tiered (and nested) first and second ROIs that are defined based on encompassing all portions of an image having greater than a first or second saliency score, respectively.” 

In response to Arguments in (A), appellant mapped Zhang’s ROIs to the claimed ROIs. Appellant misinterpreted Zhang’s teaching in relation to the claim invention. 
A) first rationale of rejection: 
Even if appellant were to map Zhang’s ROIs to the claimed ROIs, the claimed ROIs may be subject to broadest reasonable interpretation without regards to appellant’s specific interpretation relying upon appellant’s FIG. 1A. The claimed ROIs may be merely ROI regions. Zhang FIG. 4 shows 4 ROI regions for the eye fixation ROI ensemble. However, the fixation area 339B and the fixation area 339C can be masked out or suppressed because a modified fixation area can be created to retain a dominant object such as the adult dog’s face. With the 

B) second rationale of rejection:
Even if appellant were to be permitted to interpret the claimed ROIs in light of appellant’s FIG. 1A, the claimed ROIs are met by Zhang’s combination/sub-combination/ensemble of ROI regions. When there is a combination of ROI regions, there is always a sub-combination of ROI regions.
Appellant’s ROI as defined in FIGS. 1A/2A and/or 3B of appellant’s specification is an ensemble (collection) of separate regions. Appellant’s ROIs are merely combinations/sub-combinations/sets/sub-sets of disconnected ROI regions as exemplified in FIGS. 1A/2A and/or 3B of appellant’s specification. 
Since Zhang’s ROIs are separate regions (portions) of the image, it is improper for appellant to map Zhang’s ROIs to the claimed ROIs when appellant’s arguments are directed to the disclosure of appellant’s specification at FIG. 1A referring the claimed ROIs to combinations/sub-combinations of the ROI regions.
Importantly, appellant’s ROI, as disclosed in appellant’s specification, is a set of disconnected/separate ROI regions. 
Zhang’s ROIs are portions (regions) of the image (Zhang Paragraph 0054) and are not mapped to the claimed ROIs, when appellant interpreted the claimed ROIs in light of appellant’s specification. Appellant’s ROI as defined in FIGS. 1A-3B of appellant’s specification is an ensemble (collection/set/subset) of separate ROI regions. Zhang’s combination/sub-combination/ensemble of ROI regions should be mapped to the claimed ROIs in light of appellant’s specification at FIGS. 1A and/or 3B.
Appellant claimed ROIs are rightfully mapped to Zhang’s ROI ensembles/combinations/sub-combinations of ROI regions.
By way of the example of FIG. 4, the first portion ROI 349B of the image includes approximately 95% of dog pixels (with saliency score of 95%). The second portion ROI349D includes approximately 75% dog pixels (with a saliency score of 75%). The third portion ROI 349C of the image includes approximately 50% of dog pixels (with a saliency score of 50%). The ROI 349A includes approximately 60% dog pixels (with a saliency score of 60%). 
In the example of a first ROI ensemble/sub-combination being {ROI 349B, ROI349D} and a second ROI ensemble/combination being {ROI 349A, ROI 349B, ROI349C, ROI349D}, the first threshold saliency score is 75% while the second threshold saliency score is 50%. 

C) detailed Explanation of Zhang’s teaching in relation to the claim invention: 
c relative to the crop candidate c (Paragraph 0082). Thus, ROI-ensemble Rc is defined relative to the crop candidate c. Each crop candidate c corresponds to one or more ROI-ensemble Rc. Moreover, each ROI ensemble Rc has its own sub-combinations of ROI regions. 
Zhang’s ROI ensemble is not necessarily in a single format of FIG. 4 with only three ROIs or four ROIs (portions) of the image. Zhang’s ROI ensemble may comprise a collection of one or more ROIs (portions) of the image. Zhang’s ROI ensemble is a collection (set) of ROI regions/portions (Paragraph 0068). 
Mathematically, a ROI ensemble defined as a set of four ROIs includes a ROI ensemble defined as a subset of two ROIs included in the set. 
For example, the ROI ensemble comprising {ROI349A, ROI 349B, ROI 349C, ROI 349D} inherently encompasses another ROI ensemble comprising {ROI349B, ROI349D}. Appellant’s ROI, as disclosed in appellant’s specification, is merely a collection/set/subset of disconnected/separate ROI regions. Zhang’s ROIs are disconnected/separate regions and should be interpreted as ROI regions/portions of the image. It is improper for Appellant to map Zhang’s ROIs to the claimed ROIs since appellant referred to appellant’s specification for claim interpretation. 
Appellant speculated that FIG. 4 only shows two ROI ensembles. However, FIG. 4 only shows one particular exemplary embodiment. A ROI ensemble is defined as a collection/set of ROIs in Paragraph 0068. So, it is reasonable to define a first ROI ensemble to be a collection of {ROI 349B, ROI349D} and a second ROI ensemble to be a collection of {ROI 349A, ROI 349B, ROI349C, ROI349D} where the first ROI ensemble is only a subset of the second ROI ensemble. Zhang does not have to illustrate with dashed lines every possible combination/sub-
Zhang’s calculation formula in Paragraph 0071-0075 can be equally applied to any ROI ensemble Rc = {ri, i=1, …, n} in terms of the crop candidate c, for n=1, 2, 3, 4, …. In other words, a first crop candidate may be compared with a first object ROI ensemble and a second crop candidate may be compared with a second object ROI ensemble. Zhang teaches at FIG. 3 a first crop candidate 325C is nested in the second crop candidate 325B. 

Zhang’s nested crop candidates/tightly-fit bounding boxes/ROI-ensembles can also be mapped to the claimed ROIs. This interpretation is consistent with appellant’s disclosure at FIG. 1A. Appellant failed to contend with the examiner’s assertion that the nested crop candidates/tight-fit bounding boxes of the ROI portions/ROI-ensembles are mapped to the claimed ROIs while appellant erroneously mapping Zhang’s ROIs to the claimed ROIs (the claim ROI is a collection of disconnected regions) while appellant specifically interpret the claimed ROIs relying upon appellant’s specification. The examiner mapped the combination/sub-combinations of ROI regions of Zhang FIG. 4 to the claimed ROIs consistent with appellant’s specification disclosures. 
Zhang clearly teaches in the Abstract that multiple ROI ensembles are generated. Zhang further teaches at Paragraph 0083 tightly-fit bounding box encompassing the ROIs in an assemble without encompassing additional non-ROI visual content of the image. 

Appellant failed to acknowledge Zhang’s embodiment that the ROI regions/portions could be all nested in addition to the general layout of the ROI regions in FIG. 4. Even if appellant were to argue with FIG. 4 alone, some particular combination/sub-combination of ROI regions of FIG. 4 meet the claimed ROIs in the same manner as appellant’s specification. 
Zhang teaches at Paragraph 0035 that the ROI ensemble generation module 240 determines multiple ROIs associated with the image 210…generates a set of ROI ensembles…each ROI ensemble includes multiple ROIs wherein a quantity of ROIs included in a particular ROI ensemble may be different from a quantity of ROIs indicated by another ROI ensemble. Zhang teaches at FIG. 3 that the crop candidate 325C is nested within the crop candidate 325B and at Paragraph 0033 that the respective crop candidates could encompass portions (ROIs) that are nested….the first crop candidate 225 could encompass a first portion such as a left half of the image 210 and the second crop candidate 225B could encompass a second portion such as a top half of the image 210. It is thus understood that the crop candidates could encompass the nested portions and the second crop candidate encompasses the first crop candidate. 
For example, the first crop candidate 325C may be evaluated against any ROI ensemble including the ROI ensemble comprising {ROI349B, ROI 349D} (or a first tightly-fit bounding box of all ROIs) and the second crop candidate 325B may be evaluated against any ROI ensemble including the corresponding ROI ensemble comprising {ROI349A, ROI 349B, ROI 349C and ROI 349D} (or a second tightly-fit bounding box of all ROIs) according to Zhang FIGS. 3-4. In other words, the first crop candidate 325C is associated with a first tightly-fit bounding box and the second crop candidate 325B is associated with a second tightly-fit bounding box. The tightly-fit ROI bounding boxes of ROI ensembles can be mapped to the claimed ROIs. 
Appellant failed to recognize that the ROI ensembles (combinations/sub-combinations of ROIs) are not limited to those shown in the form of FIG. 4 to include only three ROI portions or four ROI portions of the image. Without illustration with dashed lines, one of the ordinary skill in the art would have realized from Zhang’s FIG. 4, that there are 4! combinations/sub-combinations of ROI regions in the set of 4 ROI regions. 
The ROI ensemble is a collection of ROIs and can be configured to include one or more disconnected ROI portions of the image. Zhang’s ROI ensembles at FIG. 4 are exemplary embodiments and must be understood in combination with the overall disclosures of Zhang. Not only the crop candidates could be nested as shown in FIG. 3, but also the ROI ensembles could be nested in the same manner as the nested crop candidates of FIG. 3. Zhang teaches at Paragraph 0082 that an object ROI ensemble includes n ROI portions of the image. It is understood that a quantity n may be different from different object ROI ensemble. Accordingly, a first ROI ensemble/combination/sub-combination encompassing one or two ROIs may be nested in a second ROI ensemble/combination/sub-combination encompassing three/four ROIs. For example, the ROI ensemble comprising {ROI349A, ROI 349B, ROI 349C, ROI 349D} inherently encompasses another ROI ensemble comprising {ROI349B, ROI349D}.
Zhang discloses ROI ensemble as a tightly-fit bounding box of portions of the image. For example, a first crop candidate 325C may include or intersect with a tightly-fit bounding box (a first ROI ensemble) and a second crop candidate 325B may include or intersect with a tightly fit bounding box (a second ROI ensemble). 
illustrate all possible ROI collections/ensembles in FIG. 4. The possible ROI collections/ensembles/combinations/sub-combinations are inherent within the context of Zhang FIG. 4. One of the ordinary skill in the art would have evaluated the crop candidate c with respect all of the combinations/sub-combinations of the ROI regions of FIG. 4. 
Zhang teaches at Paragraph 0068 that the object ROI ensemble includes a set of n ROIs (n portions of the image). By the variable of n, n factorial object ROI ensembles can be generated such that there is at least a first ROI ensemble being nested within a second ROI ensemble. For example, a first ROI ensemble = {r1, r2} is nested in a second ROI ensemble = {r1, r2, r3, r4}, wherein r1, r2, r3 and r4 are four individual ROIs of Zhang. Zhang’s embodiment is not limited to FIG. 4. Zhang’s ROIs can be fully nested ROIs so that r1 is nested in r2  and r2 is nested in r3 and in r3 is nested in r4. Moreover, Zhang’s ROIs in an image can be constructed to include only two ROIs including ROI 349B and ROI349C without including ROI349A and ROI349D. 
ROI ensemble is a collection of one or more ROIs. According to Zhang’s teaching at Paragraph 0035 that each ROI ensemble includes multiple ROIs wherein a quantity of ROIs included in a particular ROI ensemble may be different from a quantity of ROIs indicated by another ROI ensemble, it is understood that a second ROI ensemble (a tightly-fit bounding box) including three/four ROI portions of the image encompasses the first ROI ensemble (a tightly-fit bounding box) including only one/two ROI portions of the image. In FIG. 4 and Paragraph 0068 of Zhang, there are at least two ROI ensembles including a first ROI ensemble of {ROI349B} and a second ROI ensemble of {ROI349B, ROI349C} or {ROI349B, ROI349C, ROI349D} or {ROI349A, ROI349B, ROI349C, ROI349D}. The first ROI ensemble is nested in the second ROI. For example, a first ROI ensemble (a tightly-fit bounding box) comprising {ROI349B} is nested in a second ROI ensemble (a tightly-fit bounding box) comprising {ROI349B, ROI349C} 
Additionally, one can see a first ROI ensemble of {ROI349B} or {ROI 349B, ROI349D} and a second ROI ensemble of {ROI 349A, ROI 349B, ROI349C, ROI349D} in Zhang FIG. 4. By way of above observation, a first ROI ensemble is nested in the second ROI ensemble. The first ROI ensemble encompasses all portions (ROIs) of the image having a first threshold saliency score (since the saliency scores of ROI 349B and ROI349D are the largest saliency scores among all of the four ROIs). The second ROI ensemble encompasses all portions (ROIs) of the image having a second threshold saliency score (since the saliency scores of the ROI 349A and ROI 349B have less saliency scores than the ROIs 349B and 349D). The saliency score of an ROI is determined by the percentage of the dog pixels in the ROI. 
By way of the example of FIG. 4, the first portion ROI 349B of the image includes approximately 95% of dog pixels (with saliency score of 95%). The second portion ROI349D includes approximately 75% dog pixels (with a saliency score of 75%). The third portion ROI 349C of the image includes approximately 50% of dog pixels (with a saliency score of 50%). The ROI 349A includes approximately 60% dog pixels (with a saliency score of 60%). 
the first threshold saliency score is 75% while the second threshold saliency score is 50%. 

Appellant’s arguments are deficient as appellant misinterpreted the claimed ROIs while appellant’s specification discloses the claimed ROI in terms of disconnected ROI regions/portions of the image. The claimed ROIs are merely combination/sub-combination of ROI regions/portions in appellant’s specification. 
Zhang has an embodiment that all of the ROIs can be nested. Zhang teaches at FIGS. 2-4 and Paragraph 0052 that the first and second crop candidates (from the selected crop candidates 270) could encompass respective portions (ROIs) that are nested and at Paragraph 0047 that an ROI (portion) in a particular ROI ensemble may be nested in one or more additional ROIs in the particular ROI ensemble (e.g., Zhang teaches at Paragraph 0042 that crop candidates 325B and 325C are nested). Zhang has an embodiment that the crop candidates are nested. Since Zhang teaches nested ROIs, Zhang’s ROI layout in FIG. 4 is only one exemplary embodiment. Zhang can construct only four nested ROIs in an image. It is understood that Zhang can construct a first ROI ensemble to be nested in a second ROI ensemble. 
Zhang’s ROI ensembles can be nested when encompassing the nested ROIs (portions) of the image. Zhang has disclosed at FIG. 3 that a first crop candidate encompassing a smaller ROI ensemble (or a first tightly-fit bounding box of the first portions) that can be nested in the second crop candidate encompassing a larger ROI ensemble (or a second tight-fit bounding box of the second portions). 

Zhang teaches at Paragraph 0112 a tightly-fit bounding box encompassing the eye fixation ROIs and at Paragraph 0083 a tightly-fit bounding box encompassing all of the ROIs, included in, respectively, in the object ROI ensemble and the eye fixation ROI ensemble. Accordingly, the tightly-fit bounding box encompassing all of the ROIs (portions) included in the eye fixation ROI ensemble is nested in the tightly-fit bounding box encompassing all of the ROIs (portions) included in the object ROI ensemble. The eye fixation ROI ensemble itself also includes sub-combinations of ROI regions. 
Zhang’s ROI ensemble comprises one or more of ROIs that are nested. Accordingly, a first ROI ensemble with a small subset of ROIs may be nested in the second ROI ensemble with larger subset of ROIs. 
The examiner has mapped Zhang’s all of ROIs (ri) in a ROI ensemble to the claimed all portions of the first image. The examiner has mapped a first tightly-fit bounding box (or a first ROI ensemble) of all of the portions/ROIs (ri) to the claimed first ROI and a second tightly-fit bounding box (or a second ROI ensemble) of all of the portions/ROIs (rj) to the claimed second ROI. This mapping is consistent with appellant’s disclosure at FIG. 1A, where the first ROI 122 an illustration of the disconnected/separate ROI portions of the first image and the second ROI 132 is an illustration of the disconnected/separate ROI portions of the first image. It is improper for appellant to map Zhang’s ROI to the claimed ROI while appellant relied upon appellant’s specification for claim interpretation. 
Appellant’s arguments are not responsive to the ground(s) of rejection set forth in the Final Office. Zhang’s ROI ensembles (Rc) are mapped to the claimed ROI disclosed in the same manner in appellant’s specification. Zhang’s ROIs (ri) are mapped to the claimed portions of the image. The examiner has mapped the first ROI ensemble to the claimed first ROI and the second ROI ensemble to the claimed second ROI. The ROIs are the cutout portions which are mapped to the claimed portions of the image. 
Appellant’s specification discloses at FIG. 1A that ROI 122 includes a plurality of disconnected/separate cutout portions of the image and ROI 132 includes a plurality of disconnected/separate cutout portions of the image. 
The claimed portions are merely regions of the image which correspond to the disconnected/separate cutout regions in appellant’s drawing at FIG. 1A. Zhang teaches the cutout portions of the image of FIG. 4 in the same manner as the claimed portions in appellant’s specification at FIG. 1A. The ROIs of Zhang FIG. 4 are the claimed portions of the image. Zhang discloses at Paragraph 0029 that a first ROI encompassing a first portion of the image 110 and a second ROI encompassing a second portion. Zhang also teaches at Paragraph 0084 that an object ROI ensemble covers ROIs (portions) of the image. Since each object ROI (portion) of the image has a saliency score, there is a minimum saliency score defined by the minimum of the saliency scores of the portions (ROIs). The object ROI ensemble is determined i) of the first image having a greater than a first threshold saliency score that is the minimum saliency score of all portions (ri). 
Moreover, Zhang teaches at Paragraph 0083 a tightly-fit bounding box encompassing the ROIs in an ensemble. The tightly-fit bounding box meets the claimed ROI which encompasses all ROI portions (ri) of the image in Zhang. 
The fixation ROI ensemble of Zhang is determined to encompass all portions (rj) having saliency scores larger than a second threshold saliency score that is a minimum saliency score of all portions (rj).  
As shown in FIG. 4 of Zhang, the ROI ensemble 345C has all portions (ROI 347A, ROI 347B, ROI 347C) of the image. Each of the portions (ROI 347A-347C) has a saliency map score corresponding to a percentage of dog pixels in each portion. 
Zhang also teaches at Paragraph 0046 that each ROI ensemble included in the ensemble set 345 includes multiple ROIs that are determined based on areas of salient visual content indicated in the respective saliency map. 
Zhang teaches at Paragraph 0054 the process 500 involves generating one or more ROI ensembles based on the saliency data. Zhang also teaches at Paragraph 0054 an ROI ensemble generation module generates one or more of an object ROI ensemble encompassing the nested ROIs (portions of the image!!!). Zhang teaches at Paragraph 0059 that computing an evaluation score for a particular crop candidate based on one or more of an object ROI ensemble. 
Moreover, Zhang also teaches that the crop candidate is determined to maximize an amount of overlap between the crop candidate and the first ROI ensemble and the second ROI ensemble. 
i) or the fixation ROI ensemble Rf (rj) and the composition terms are calculated based on a difference between distance ratios. Zhang teaches at Paragraph 0082 that the composition preservation function for determining composition similarities of the crop candidate c with respect to the eye fixation ROI ensemble is provided in the example equation 7 and at Paragraph 0084 that the object composition preservation score is based on a summation of a minimum of a horizontal composition term and a vertical composition term for all of object ROIs of the object ROI ensemble. Thus, Zhang teaches that the crop candidate c is determined based a relative distance of a boundary of the crop candidate and a corresponding boundary of each of the object ROI ensemble and the fixation ROI ensemble. 
With respect to the claim limitation that the second threshold saliency score is lower than the first threshold saliency score, Zhang teaches a first minimum saliency score of all of the portions of the first ROI ensemble is larger than a second minimum saliency score of all of the portions of the second ROI ensemble when the first ROI ensemble is nested in the second ROI ensemble. 

On page 9 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(B) “By contrast, Appellant’s first and second ROIs represent nested and tiered levels of saliency of image content within the image…the second ROI may represent preferred content within the image.” 

even if appellant were to map Zhang’s ROIs to the claimed ROIs, the claimed ROIs may be subject to broadest reasonable interpretation without regards to appellant’s specific interpretation relying upon appellant’s FIG. 1A. 
The claimed ROIs may be merely ROI regions. Zhang FIG. 4 shows 4 ROI regions for the eye fixation ROI ensemble. However, the fixation area 339B and the fixation area 339C can be masked out or suppressed because a modified fixation area can be created to retain a dominant object such as the adult dog’s face. With the modified fixation area, other eye fixation areas than the adult dog’s face can be suppressed via the region suppression of Zhang Paragraph 0065-0066 so that the non-dominant ROI 349A and ROI 349D can be eliminated. In other words, the baby dog face fixation area or the adult dog tail fixation area are eliminated or masked out while only retaining the adult dog’s face. As such, there are only two nested ROI regions remaining: ROI 349B and ROI 349C relating to the adult dog’s face, with respect to the eye fixation area 339A when the non-dominant areas ROI 349A and 349D are suppressed. As a consequence, the claimed first ROI nested in the second ROI is met by ROI 349B nested in ROI 349C with the suppression of the ROI 349A and ROI 349D in FIG. 4. In such a scenario, the first saliency score relating to the ROI 349B is larger than the second saliency score relating to the ROI 349C. 

Since appellant relied upon the specification’s FIG. 1A for claim interpretations, Appellant claimed ROIs are mapped to Zhang’s ROI ensembles. Appellant’s ROI as defined in FIGS. 2A and/or 3B of appellant’s specification is an ensemble (collection) of separate regions. 
Since Zhang’s ROIs are separate regions (portions) of the image, it is improper for appellant to map Zhang’s ROIs to the claimed ROIs when appellant’s arguments are directed to the disclosure of appellant’s specification at FIG. 1A referring the claimed ROIs to combinations/sub-combinations of the ROI regions.
Zhang’s ROIs are portions (regions) of the image and are not mapped to the claimed ROIs (see Zhang Paragraph 0054). Appellant’s ROI as defined in FIGS. 2A and/or 3B of appellant’s specification is an ensemble (collection) of separate regions. 
Zhang discloses ROI-ensemble Rc relative to the crop candidate c (Paragraph 0082). Zhang’s ROI ensemble is not necessarily in a single form of FIG. 4 with only three ROIs or four ROIs (portions) of the image. Zhang’s ROI ensemble may comprise a collection of one or more ROIs (portions) of the image. For example, the ROI ensemble comprising {ROI349A, ROI 349B, ROI 349C, ROI 349D} inherently encompasses another ROI ensemble comprising {ROI349B, ROI349D}. Appellant’s ROI, as disclosed in appellant’s specification, is merely a collection of disconnected/separate ROI regions. Zhang’s ROIs are disconnected/separate regions and should be interpreted as ROI regions/portions of the image. It is improper for Appellant to map Zhang’s ROIs to the claimed ROIs. 
Zhang’s ROIs are portions of the image and are not mapped to the claimed ROIs. Zhang’s nested crop candidates/tightly-fit bounding boxes/ROI-ensembles are mapped to the claimed ROIs. This interpretation is consistent with appellant’s disclosure at FIG. 1A. 
By way of the example of FIG. 4, the first portion ROI 349B of the image includes approximately 95% of dog pixels (with saliency score of 95%). The second portion ROI349D includes approximately 75% dog pixels (with a saliency score of 75%). The third portion ROI 349C of the image includes approximately 50% of dog pixels (with a saliency score of 50%). The ROI 349A includes approximately 60% dog pixels (with a saliency score of 60%). 
the first threshold saliency score is 75% while the second threshold saliency score is 50%. 

On pages 10-11 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(C) “The Final Office Action at p. 3 appears to equate the sizes of the ROIs in Zhang as inherently being saliency scores.” 

In response to Arguments in (C), the examiner does not interpret the sizes of the ROIs as being saliency scores. The saliency score of each ROI (portion) is related to the percentage of object pixels of each ROI (portion) (See Zhang Paragraph 0062 citing “an object saliency map C includes a digital mask having black-and-white pixel data, such that an object area is indicated by one or more pixels having a value of 1 and an additional area that does not depict an object is indicated by one or more pixels having a value of 0”). The object area saliency score is an obvious feature inherent in Zhang as the examiner has cited other references for calculating the object area saliency score relating to a ROI region as a percentage of the object area pixels to the total number of pixels in an ROI region. 
It is understood that Zhang’s portions (ROIs) of the image are associated with the saliency scores defined by the object pixel percentage coverages (See Pages 3-5 of the Final Office Action). Appellant failed to directly respond to the examiner’s ground of rejection set forth in the Final Office Action.  

In a non-limiting example of FIG. 4, the first portion ROI 349B of the image includes approximately 95% of dog pixels (with saliency score of 95%). The second portion ROI349D includes approximately 75% dog pixels (with a saliency score of 75%). The third portion ROI 349C of the image includes approximately 50% of dog pixels (with a saliency score of 50%). The ROI 349A includes approximately 60% dog pixels (with a saliency score of 60%). 
In the example of a first ROI ensemble being {ROI 349B, ROI349D} and a second ROI ensemble being {ROI 349A, ROI 349B, ROI349C, ROI349D}, the first threshold saliency score is 75% while the second threshold saliency score is 50%. 

On pages 11-12 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(D) “The cropped region scores are based on relative distance of cropped region between boundaries of first ROI and second ROI….Appellant’s Specification…reproduced partially above, showing that a cropped region 356 with a width boundary falling half of the way between a first ROI 354 and a second ROI 358 would receive a cropping score that is half of the way between the score value assigned to a cropped region encompassing the entire first ROI (i.e., 50%)….and the score value assigned to a cropped region encompassing the entire second ROI (i.e., 75%), thereby resulting in an exemplary 

In response to Arguments in (D), appellant’s arguments are directed to the broad recitation of the determining step “based, at least in part on (a)…(b)…and (c)…” with appellant’s specific interpretations relied upon the specification’s disclosures. Although the claims are interpreted in light of appellant’s specification, limitations from the specification cannot necessarily be imported into the claims. Appellant’s arguments are directed to the specification’s specific calculations of the cropping score value as an average of a first crop score value and the second crop score value. This argument is not found as a claim limitation in the claim 1. The claim 1 merely recites “the first score is determined based, at least in part, on: …. (c) a relative distance of a boundary of the first cropped region between a corresponding boundary of each of the first ROI and the second ROI”. The recitation is related to “a relative distance”. The claim language “between” does not make sense. There may be a relative distance of a boundary of the first cropped region from a corresponding boundary of each of the first ROI and the second ROI. , Zhang teaches at Paragraph 0089 calculating a top crop distance from the top edge of the ROI to a top edge of the crop candidate c. Zhang teaches at Paragraph 0082-0094 that the score of each crop candidate c can be calculated based on the distance from the edge of the crop candidate c and the edge of each ROI region of every ROI ensemble. 
specifically argues with respect to part (c) of the claim limitation. The determining step may be based on a combination of one or more of (a), (b) and (c). 
For arguments’ sake, even if the determining step is based on all of (a), (b) and (c), appellant’s arguments are unavailing as Zhang teaches the claim invention in the same manner as disclosed in appellant’s specification. Zhang teaches at FIG. 6 and Paragraph 0082-0094 in great detail that the relative vertical and horizontal distances between the crop candidate 603 and the boundary of each ROI portion have been determined in the calculation of the crop candidate score. 
In view of (a) and (b) in the step of determining a first score of the claim 1 (which has not been contended by appellant), Zhang teaches at Paragraph 0070-0072 that the crop candidate score is calculated based on a sum of how many of the ROIs (portions) are covered completely by the crop candidate c and a sum of proportional coverages for all of the portions (ROIs) by the crop candidate. For example, the first crop candidate 325C of FIG. 3 covers a first tightly-fit bounding box of the ROI 349D portion of the image and the second crop candidate 325B of FIG. 3 may cover a second tightly-fit bounding box of the ROI 349B, 349C and 349D portions of the image in terms of proportional coverages. 
Zhang teaches that the score for the crop candidate is calculated based on an amount of overlap between the crop candidate and the first ROI ensemble or the first tightly bounding box (Paragraph 0071-0076 for a smaller m or n) in view of the proportional coverage of the crop candidate with respect to the ROI portions of the image and an amount of overlap between the crop candidate and the second ROI ensemble or the second tightly bounding box (Paragraph 0071-0076 for a larger m or n). This proportional coverage also defines a relative distance of a 
In view of maximizing an amount of overlap between the first cropped region and the first and second ROIs, this feature is also taught in Zhang Paragraph 0070-0072. Zhang teaches obtaining the crop candidate to maximize the coverage/overlap between the crop candidate and the ROIs and thereby maximizing the coverage/overlap between the crop candidate and each ROI ensemble/combination/sub-combination with the ROIs being the components of each ROI ensemble/combination/sub-combination. 

In view of (c) in the step of determining a first score of claim 1, appellant’s claim 1 recites “(c) a relative distance of a boundary of the first cropped region between a corresponding boundary of each of the first ROI and the second ROI”. Although the claim language does not make sense, the claim language may refer to a relative distance between a boundary of the first crop region and a corresponding boundary of each of the first ROI and the second ROI. 
In view of (c) in the step of determining a first score of claim 1, Zhang teaches at Paragraph 0089 calculating a top crop distance from the top edge of the ROI to a top edge of the crop candidate c. This is exactly what the claim limitation requires. Zhang further teaches in Claim 20 determining the relative crop position of the first ROI by computing a first distance between an edge of the first ROI to an edge of the respective crop candidate. 
Zhang further teaches at FIG. 6 and Paragraph 089 that the horizontal composition terms and the vertical composition terms are calculated based on a difference between distance ratios and at Paragraph 0082 that the composition preservation function for determining composition similarities of the crop candidate c with respect to the eye fixation ROI is provided in the same 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIN CHENG WANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.